Title: From George Washington to David Forman, 3 September 1782
From: Washington, George
To: Forman, David


                  
                     
                     Dear SirHead Quarters Verplanks Point 3d Sept. 1782
                  
                  I have recd your favors of the 28th ulto and 1st Inst. your accounts of the embarkation of the Foreign Troops correspond exactly with others immediately from New York—I had not before heard of their sailing—I hope no accident will befall your emissaries.
                  General Carleton sent me out the proceeding of the Court Martial upon Lippencut, by which he was acquitted, on proving to the satisfaction of the Court that he acted under the orders of the Board of Directors to the associated Loyalists—General Carleton does not however justify the proceeding upon the acquittal of Lippencut, he on the contrary reprobates it in the most unequivocal terms and says he has given orders to prosecute the enquiry still further—I have given him no answer, but have transmitted a Copy of the proceedings to Congress and await their determination before I take any further Steps—I, in the mean time, keep a British Captain in close confinement.  I am &c.
                  
               